Citation Nr: 1438700	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-30 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a bilateral upper extremity disability, claimed as bilateral hand disability, to include as secondary to a service connected cervical strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from August 2004 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Veteran's claim was previously remanded by the Board for development in December 2012.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that it is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board (or the Court) is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Although the Board regrets further delay, the Board has determined that additional development is warranted.

The December 2012 Board remand instructed the VA examiner to determine: (1) whether or not the Veteran has a bilateral upper extremity disability, (2) determine if the Veteran's bilateral upper extremity disability is at least as likely as not related to service and, (3) discuss the impact of the Veteran's service connected cervical strain with degenerative disc disease on the Veteran's bilateral upper extremity disability.  The examiner was specifically asked to provide a secondary opinion relating the Veteran's bilateral upper extremity disability, and his service connected cervical strain with degenerative disc disease.  After a review of the February 2013 VA examination, the examiner provided a direct nexus opinion as requested, but failed to discuss the Veteran's service connected cervical strain with degenerative disc disease, and failed to offer a secondary nexus opinion.

Thus, the VA examination in February 2013 is not in compliance with the Board's December 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). Furthermore, once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore the Veteran should be afforded a new VA examination for a secondary nexus opinion discussing the Veteran's bilateral upper extremity disability, and his service connected cervical strain with degenerative disc disease.  See Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (when determining service connection, all theories of entitlement, direct and secondary, must be considered.).


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent VA or non-VA treatment records regarding the Veteran's bilateral upper extremity disability.   After securing any necessary authorization forms, obtain all identified records.  All attempts should be made to obtain any identified records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Return the claims file to the examiner who conducted the February 2013 VA examination for an addendum opinion, if available.  The examiner should once again review the claims file.  

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's cervical strain with degenerative disc disease is the cause of any currently diagnosed bilateral upper extremity disability?

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's cervical strain with degenerative disc disease caused a worsening of any current bilateral upper extremity disability, beyond the normal progress of that disease?

The examiner should explain the reasons and bases for each opinion provided.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Thereafter, readjudicate the Veteran's claim for service connection service connection for a bilateral upper extremity disability, claimed as bilateral hand disability, to include as secondary to a service connected cervical strain with degenerative disc disease.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



